DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 43 and 71 and cancellation of Claim 46 is acknowledged. It is noted that Claim 71 was not cancelled and it is therefore rejected under 35 USC 112 (d) as some of its specific limitations were included in Claim 68 from which it depends. Further Claim 72 should be indicated as withdrawn.
The applicant’s arguments regarding the Claim Rejections under 35 USC § 112(b) were persuasive and this rejection is withdrawn.
The argument that there are a variety of optical elements not listed in the description which could function as reflective elements, and Applicant's description only describe illustrative embodiments is not enough to overcome the Claim Interpretation under 35 USC § 112(f). The Claim Interpretation under 35 USC § 112(f) stands.

The amendment to Claims 43 and 71 overcomes the Claim Rejections under 35 USC § 102; however, upon further consideration, a new ground(s) of rejection is made in view of Bakker (US 2008/0129991 A1).

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 71 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, Claim 71 specifies that the detector body comprises a split detector, quadrant detector or a one or two dimensional array detector and therefore it is broader than Claim 68 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43, 47, 68, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Tunheim (US 2013/0032736 A1) in view of Bakker (US 2008/0129991 A1).
Independent Claim 43, Tunheim discloses a method utilizing an optical computing device to determine one or more characteristics of a sample (abstract, [0027], [0029]-[0031], [0050]-0065], [0073], [0074], etc.), the method comprising:
optically interacting electromagnetic radiation (404) with a sample (302) to produce sample interacted light ([0063]-[0065], shown as 412 in Fig. 4);
optically interacting an optical element (318a or 318b, or 414, or could even be 426) with the sample-interacted light to generate optically-interacted light which corresponds to a characteristic of the sample (abstract, [0027], [0029]-[0031], [0050]-0065], [0073], [0074], etc.);
optically interacting the sample-interacted light with a plurality of optical elements (318a or 318b, [0073]) in optical communication with a multi-element detector (316, specifically 316a and 316b) to thereby generate optically-interacted light which corresponds to a plurality of characteristics of the sample ([0073]);
utilizing a plurality of detector sections of the multi-element detector ([0074], [e]ach optical computing device, in turn, can be coupled to a corresponding detector or detector array that is configured to detect and analyze an output of electromagnetic radiation from the respective optical computing device) to generate a plurality of signals (322a and 322b) that correspond to the plurality of characteristics ([0030]-[0031], [0073]); and
determining the plurality of characteristics using the signals (abstract, [0027], [0029]-[0031], [0050]-0065], [0073]-[0077], etc.).

Bakker teaches the use of different equivalent detectors such as a split detector, a quadrant detector, a detector array with a plurality of pixels or even as a multiple fiber detector arrangement ([0015], [0024]) with the quadrant detector described in Fig. 2 ([0054]) for spectroscopic analysis.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the multi-element detector comprise a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different characteristic of the sample as this is one of the commonly known detectors in the art and would allow coupling to a corresponding computing device to detect and analyze an output of electromagnetic radiation from the respective optical computing device.
Claim 47, the combination of Tunheim and Bakker discloses the optical computing method as defined in claim 43, wherein the multi-element detector generates the plurality of signals simultaneously (in parallel, [0074]-[0075]).

Regarding Independent Claim 68, Tunheim discloses an optical computing device (Figs. 3-4) to determine one or more characteristics of a sample (abstract, [0027], [0029]-[0031], [0050]-0065], [0073], [0074], etc.), the optical computing device comprising:
electromagnetic radiation (404) that optically interacts with the sample (302) to produce sample interacted light ([0063]-[0065], shown as 412 in Fig. 4);
a multi-element detector (418) having a plurality of detector sections (a corresponding detector or detector array, [0074]); and
a plurality of optical elements (318a and 318b) in optical communication with a corresponding detector section ([0074], [e]ach optical computing device, in turn, can be coupled to a corresponding detector or detector array that is configured to detect and analyze an output of electromagnetic radiation from the respective optical computing device), the optical elements being positioned to optically interact with the sample-interacted light to produce optically-interacted light ([0063]-[0065], shown as 412 in Fig. 4) which corresponds to characteristics of the sample (abstract, [0027], [0029]-[0031], etc.), wherein the detector sections measure the optically-interacted light and thereby generates a signal 
Tunheim specifies that the detector may be, but is not limited to, a thermal detector such as a thermopile or photoacoustic detector, a semiconductor detector, a piezoelectric detector, a charge coupled device (CCD) detector, a video or array detector, a split detector, a photon detector (such as a photomultiplier tube), photodiodes, combinations thereof, or the like, or other detectors known to those skilled in the art ([0076]) and that each optical computing device, in turn, can be coupled to a corresponding detector or detector array that is configured to detect and analyze an output of electromagnetic radiation from the respective optical computing device ([0074]); however, it does not explicitly name the use of a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different characteristic of the sample.
Bakker teaches the use of different equivalent detectors such as a split detector, a quadrant detector, a detector array with a plurality of pixels or even as a multiple fiber detector arrangement ([0015], [0024]) with the quadrant detector described in Fig. 2 ([0054]) for spectroscopic analysis.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the multi-element detector comprise a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different characteristic of the sample as this is one of the commonly known detectors in the art 
Regarding Claim 71, the combination of Tunheim and Bakker discloses an optical computing device as defined in claim 68, wherein the detector body comprises a split detector, quadrant detector or a one or two dimensional array detector (as explained in Claim 68, or Tunheim, [0074], [0076]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 68 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 9,702,811 B2 in view of Bakker (US 2008/0129991 A1).
Regarding Independent Claim 68, ‘811 discloses an optical computing device to determine one or more characteristics of a sample, the optical computing device comprising:

a multi-element detector having a plurality of detector sections (Claim 5, line 8); and
a plurality of optical elements (Claim 1, lines 3-4) in optical communication with a corresponding detector section (Claim 1, lines 2-22, Claim 5), the optical elements being positioned to optically interact with the sample-interacted light to produce optically-interacted light which corresponds to characteristics of the sample (Claim 1, lines 3-5 and Claim 5, lines 1-5), wherein the detector sections measure the optically-interacted light and thereby generates a signal utilized to determine the characteristics of the sample (Claim 1, lines 23-25, Claim 5).
The claims of ‘811 are silent regarding wherein the multi-element detector comprises a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different characteristic of the sample.
Bakker teaches the use of different equivalent detectors such as a split detector, a quadrant detector, a detector array with a plurality of pixels or even as a multiple fiber detector arrangement ([0015], [0024]) with the quadrant detector described in Fig. 2 ([0054]) for spectroscopic analysis.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the multi-element detector comprise a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different 
Regarding Claim 71, ‘811 discloses an optical computing device as defined in claim 68, wherein the detector body comprises a split detector, quadrant detector or a one or two dimensional array detector (Claim 5).

Claims 68 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. US 8,912,477 B2 in view of Bakker (US 2008/0129991 A1).
Regarding Independent Claim 68, ‘477 discloses an optical computing device to determine one or more characteristics of a sample, the optical computing device comprising:
electromagnetic radiation (from source, Claim 1, line 2) that optically interacts with the sample (Claim  1, lines 2-3) to produce sample interacted light;
a multi-element detector having a plurality of detector sections (Claim 4); and
a plurality of optical elements (Claim 1, lines 3-6) in optical communication with a corresponding detector section (Claim 1, last para and Claim 4), the optical elements being positioned to optically interact with the sample-interacted light to produce optically-interacted light which corresponds to characteristics of the sample (Claim 1, lines 3-6), wherein the detector sections measure the optically-interacted light and thereby generates a signal utilized to determine the characteristics of the sample (Claim 1, lines 12-14 and Claim 4).

Bakker teaches the use of different equivalent detectors such as a split detector, a quadrant detector, a detector array with a plurality of pixels or even as a multiple fiber detector arrangement ([0015], [0024]) with the quadrant detector described in Fig. 2 ([0054]) for spectroscopic analysis.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the multi-element detector comprise a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different characteristic of the sample as this is one of the commonly known detectors in the art and would allow coupling to a corresponding computing device to detect and analyze an output of electromagnetic radiation from the respective optical computing device.
Regarding Claim 71, ‘477 discloses an optical computing device as defined in claim 68, wherein the detector body comprises a split detector, quadrant detector or a one or two dimensional array detector (Claim 4).

Claims 68 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US 8,941,046 B2 in view of Bakker (US 2008/0129991 A1).
Claims 68 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US 8,941,046 B2 in view of Bakker (US 2008/0129991 A1).
Regarding Independent Claim 68, ‘046 discloses an optical computing device to determine one or more characteristics of a sample, the optical computing device comprising:
electromagnetic radiation (from source, Claim 1, line 2) that optically interacts with the sample (Claim  1, lines 2-3) to produce sample interacted light;
a multi-element detector having a plurality of detector sections (Claim 2); and
a plurality of optical elements (Claim 1, lines 4-11) in optical communication with a corresponding detector section (Claim 1, last para and Claim 2), the optical elements being positioned to optically interact with the sample-interacted light to produce optically-interacted light which corresponds to characteristics of the sample (Claim 1, lines 4-11), wherein the detector sections measure the optically-interacted light and thereby generates a signal utilized to determine the characteristics of the sample (Claim 1, lines 13-19 and Claim 4).
The claims of ‘046 are silent regarding wherein the multi-element detector comprises a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different characteristic of the sample.
Bakker teaches the use of different equivalent detectors such as a split detector, a quadrant detector, a detector array with a plurality of pixels or even as a multiple fiber 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the multi-element detector comprise a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different characteristic of the sample as this is one of the commonly known detectors in the art and would allow coupling to a corresponding computing device to detect and analyze an output of electromagnetic radiation from the respective optical computing device.
Regarding Claim 71, ‘046 discloses an optical computing device as defined in claim 68, wherein the detector body comprises a split detector, quadrant detector or a one or two dimensional array detector (Claim 2).

Note that for the purpose of briefness, the rejection over US 9,709,696 B2, US 9,658,149 B2, and US 9,921,151 B2 are combined.

Claims 68 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over (Claims 1, 4, 13, and 14 of U.S. Patent No. US 9,709,696 B2) AND/OR (Claims 1 and 6 of U.S. Patent No. US 9,658,149 B2) AND/OR (Claim 4 of U.S. Patent No. US 9,921,151 B2) in view of Bakker (US 2008/0129991 A1). 
(Claims 1, 4, 13, and 14 of U.S. Patent No. US 9,709,696 B2) AND/OR (Claims 1 and 6 of U.S. Patent No. US 9,658,149 B2) AND/OR (Claim 4 of U.S. Patent No. US 9,921,151 B2) disclose all the limitation of Independent Claim 68 of the current application, except for the multiple detectors being a multi-element detector with a plurality of detector sections wherein the multi-element detector comprises a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different characteristic of the sample.
Bakker teaches the use of different equivalent detectors such as a split detector, a quadrant detector, a detector array with a plurality of pixels or even as a multiple fiber detector arrangement ([0015], [0024]) with the quadrant detector described in Fig. 2 ([0054]) for spectroscopic analysis. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the multi-element detector comprise a quadrant detector having a body comprised of four detector sections, each of the four detector sections operable to generate a signal corresponding to a different characteristic of the sample as this is one of the commonly known detectors in the art and would allow coupling to a corresponding computing device to detect and analyze an output of electromagnetic radiation from the respective optical computing device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877